Title: From Thomas Jefferson to De Blome, 18 August 1786
From: Jefferson, Thomas
To: Blome, Otto, Baron von



Sir
Paris Aug. 18. 1786.

Dr. Franklin, during his residence at this court, was instructed by Congress to apply to the court of Denmark for a compensation for certain vessels and cargoes taken from the English during the late war by the American squadron under the command of Commodore Paul Jones, carried into a port of Denmark, and, by order of the court of Denmark, redelivered to the English. Dr. Franklin made this application through the Baron de Walterstorf, at that time charged with other matters relative to the two countries of Denmark and the United states of America. Baron de Waltersdorf, after having written to his court, informed Dr. Franklin that he was authorized to offer a compensation of ten thousand guineas. This was declined, because it was thought that the value of the prizes was the true measure of compensation, and that that ought to be enquired into. Baron de Waltersdorf left this court some time after, on a visit only, as he expected, to Copenhagen, and the matter was suffered to rest till his return. This was constantly expected, till you did me the honour of informing me that he had received another destination. It being now therefore necessary to renew our application, it is thought better that Commodore Paul Jones should repair in person to Copenhagen. His knowlege  of the whole transaction will best enable him to represent it to that court, and the world has had too many proofs of the justice and magnanimity of his Danish majesty to leave a doubt that he will order full justice to be done to those brave men who saw themselves deprived of the spoils, won by their gallantry, and at the hazard of their lives, and on whose behalf the justice and generosity of his majesty is now reclaimed.
I am now, Sir, to ask the favor of you to communicate this application to your court, to inform them that Commodore Paul Jones, who will present himself to them, is authorized to sollicit and arrange this matter, and to ask your good offices with his Majesty and his ministers, so that the representations of Mr. Jones may find their way to them, which we are assured is all that is necessary to obtain justice.
I have the honour to be with sentiments of the most perfect esteem and respect, Sir, your most obedient and most humble servant,

Th: Jefferson

